Citation Nr: 0015401	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96-21 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
June 1966 which included a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO denied entitlement to service 
connection for PTSD.


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's record of service (Form DD 214) lists his 
military occupation as aircraft riveter and indicates that he 
was awarded the Armed Forces Expeditionary Medal and the 
Vietnam Service Medal.  Service records also show the veteran 
served aboard the USS Independence and received commendation 
for outstanding performance in action against the enemy, thus 
indicating that the veteran engaged in combat with the enemy 
during active duty service from July to November 1965.

Service medical records are negative for complaints, 
treatment or findings of any mental disorder.  Post service 
medical records reveal treatment and diagnoses of various 
mental disorders but there is no diagnosis of PTSD shown.  



In November 1993 the veteran was seen at VA Medical Center 
(MC).  He requested medication for his nerves and indicated 
that his father died and his friend was killed.  He 
complained of increased anxiety.  He was evaluated and 
diagnosed with a history of dysthymia and rule-out grief 
reaction.

In April, June and September 1994 the veteran sought 
treatment for depression.  He was variously diagnosed with 
rule-out cyclothymia and obsessive-compulsive disorder (OCD) 
and dysthymia.  In addition, in September 1994, a medical 
treatment report indicated a diagnostic impression of rule-
out PTSD.  These records are negative for a diagnosis of 
PTSD.

In the veteran's statement, received by the RO in December 
1994, in response to the RO's stressor development letter, he 
stated, in pertinent part, that he witnessed plane crashes, 
casualties, and one man being killed accidentally by a 
lowered aircraft wing.  He also witnessed a mail plane crash 
into the sea on takeoff with one of his friends aboard; his 
friend survived the crash.  He stated that an electrician he 
knew was killed when a plane crashed into the sea.  He 
further stated that he had nightmares about bombs that were 
aboard the ship.  

In January 1995 the veteran underwent a VA PTSD examination.  
He reported he had a bad temper with outbursts of violence.  
He described himself as quite irritable and having trouble 
sleeping.  He also reported chronic problems with anxiety and 
having an increased startle response.  He further reported 
occasional nightmares and denied any present flashbacks.  He 
reported that it was difficult for him to keep relationships 
due to his bad temper.  He also reported having friends and 
being able to socialize.  He denied hallucinations, 
delusions, and suicidal or homicidal ideation.  The Axis I 
diagnoses were generalized anxiety disorder, depressive 
disorder, not other specified and rule-out panic attacks.  
Axis IV diagnosis was stressors severe and his Global 
Assessment of Functioning (GAF) Scale was 60.


Criteria

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 U.S.C.A. § 1154(a) (West 
1991); 38 C.F.R. § 3.303(a) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  

The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1999).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997). The 
regulations were made effective from the date of the Cohen 
decision.  Those regulations, in part, provide as follows:

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The award of service connection for PTSD requires the 
presence of three elements: (1) a medical diagnosis of PTSD 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and, (3) medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressor.

If the diagnosis of a mental disorder does not conform to 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV) or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (1999).

PTSD is classified by the DSM-IV as an anxiety disorder 
resulting from exposure to an extreme traumatic stressor 
involving direct personal experience of an event that 
involved actual or threatened death or serious injury or 
other threat to one's physical integrity; witnessing an event 
that involved death, injury, or a threat to the physical 
integrity of another person; or learning about unexpected or 
violent death, serious harm, or threat of death or injury 
experienced by a family member or other close associate.  The 
person's response to the event must involve intense fear, 
helplessness, or horror.  PTSD is characterized by persistent 
reexperiencing of the traumatic event, persistent avoidance 
of stimuli associated with the trauma and numbing of general 
responsiveness, and persistent symptoms of increased arousal.  
See 64 Fed. Reg. 32,807 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) Court has held that a sufficient diagnostic feature 
of PTSD requires that the sufficiency of a stressor be 
clinically established.  West v. Brown, 7 Vet. App. 70, 
79 (1994).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

However, "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra at 93 (citing Murphy, supra at 81).  

A claimant would not meet this burden imposed by section 
5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  (citing 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)).  If the 
claim is not well grounded, the claimant cannot invoke VA's 
duty to assist in the development of the claim.  (citing  38 
U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992)).  Grottveit, supra.

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  Cohen, 
supra at 136 (citing Robinette v. Brown,  8 Vet. App. 69, 75-
76 (1995); King v. Brown,  5 Vet. App. 19, 21 (1993)).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak, supra at 
610. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a)
(West 1991); Murphy, supra at 81.  

In the instant case, the veteran has made a claim for service 
connection for PTSD that he contends was incurred while in 
serving in Vietnam.  With regard to establishing eligibility 
for a PTSD service connection award, the Board reiterates 
that there are three elements that must be satisfied.  The 
first element is that there must be a medical diagnosis of 
PTSD.  Cohen, supra at 138.  Here, the evidence reveals that 
there is no medical diagnosis of PTSD.  

In the medical records of November 1993 and April, June and 
September 1994, the examiners did not diagnose PTSD nor 
relate the veteran's diagnoses of depression and other mental 
disorders to any stressful in-service event reported by the 
veteran.  When seen in September 1994 the diagnosis was rule 
out PTSD; there is no subsequent medical record that contains 
a diagnosis of PTSD.  VA examination for PTSD in January 1995 
did not diagnose the veteran as having PTSD.  

Moreover, the veteran has not presented or identified 
competent medical evidence that shows he has been diagnosed 
with PTSD or that diagnoses of depression and other mental 
disorders are attributable to active service.  Based on the 
foregoing, no medical diagnosis of PTSD can be established.  
The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As noted earlier, VA regulation was changed in June 1999 to 
conform to the Court's determination in Cohen, supra.  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this instance, application of the 
prior or revised law does not change the outcome.  Regardless 
of the criteria applied the end-result would have been the 
same since the veteran has failed to provide competent 
medical evidence of a current diagnosis of PTSD.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim for service connection for PTSD is not well 
grounded.  

For the foregoing reasons, the Board finds that the veteran 
has not presented or identified probative medical evidence 
that demonstrates a medical diagnosis of PTSD.  Consequently, 
the Board concludes that the veteran's claim for service 
connection for PTSD is not well grounded.  

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) 
(1999).  

As the veteran's claim for service connection for PTSD is not 
well grounded, the doctrine of reasonable doubt has no 
application to his claim.

The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight, supra; Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


It is noted that the RO did not specifically deny the 
veteran's claim on the basis of it not being not well 
grounded.  When the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the veteran's claim is well grounded, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  In light of the veteran's failure to 
meet the initial burden of the adjudication process, the 
Board concludes that he has not been prejudiced by the 
decision herein.  This is because in assuming that the claim 
was well grounded, the RO accorded him greater consideration 
than his claim in fact warranted under the circumstances.  
See Meyer v. Brown, 9 Vet. App. 425, 432 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

